DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitations “the control method” and “further comprising” in line 1, “the second traveling area” in lines 2-3, and “the position correction step” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 12 is likely intended to be dependent on claim 11, rather than being an independent claim. Amending the claim to be dependent on claim 11 would overcome this rejection.
Regarding claim 13, the claim recites the limitations “the control method” and “the moving” in line 1, “the boundary signal” in lines 1-2, and “the traveling starting point of the second traveling area” in line 2. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 13 is likely intended to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanov (US 20110202175), hereafter referred to as Romanov.
Regarding claim 1, Romanov teaches a moving robot comprising:
	A body which forms an appearance (Fig. 1, element 12);
	A traveler which moves the body (Fig. 2, element 25);
A boundary signal detector which detects a boundary signal generated in a boundary of a traveling area (0243 and 0245, projectors provide additional environment information including general location of walls to be sensed by the robot) and a docking position signal generated in a docking device (0170, docking station provides localization signal);

	A controller which defines the traveling area based on the boundary signal (0407, determination of area based on following perimeter);
	Wherein when a position correction of the moving robot is required while the moving robot travels the traveling area, the controller resets a position of a moving robot based on a position of the docking device after the moving robot moves to the docking device (0393-0394, re-localization based on position of charging base).

	Regarding claim 7, Romanov teaches the mobile robot of claim 1, and further teaches wherein the controller defines the traveling area based on the boundary signal and divides the traveling area into a plurality of traveling areas including at least a first traveling area and a second traveling area (0399, area divided into different regions), and
	A case where a position correction of the moving robot is required is when the moving robot completes traveling of the first traveling area (Fig. 35, 0423, cleaning pattern with a refreshing station, robot returns to refreshing station after completing area).

Regarding claim 8, Romanov teaches the moving robot of claim 7, and further teaches wherein the controller controls the traveler so that the moving robot travels the second traveling area after the moving robot resets the position of the moving robot (Fig. 35, 0423-425, cleaning pattern with a refreshing station, robot returns to refreshing station after completing area).

	Regarding claim 9, Romanov teaches the moving robot of claim 7, and further teaches wherein the controller controls the traveler so that the moving robot moves along the boundary signal to a traveling starting point of the second traveling area after the moving robot resets the position of the moving robot (0401, perimeter cleaning initiates another area of systematic cleaning).


The controller controls the traveler so that the moving robot performs a first pattern traveling in the first traveling (Fig. 34, first, second, and third area cleaned in different patterns)

Regarding claim 11, Romanov teaches a control method of a moving robot comprising,
A division step of defining a traveling area based on a boundary signal and dividing the traveling area into a first traveling area into a first traveling area and a second traveling area (0399, area is divided into different regions),
A first traveling step of the moving robot traveling in the first traveling area (0378, robot cleans one section of a room or area at a time),
A returning step of the moving robot returning to a docking device after completing the first traveling (0393, returning to a specific reference point before starting the next regional pattern, 0394, reference point may be in close range to a charging station), and
A position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device (0394, reference point may be in close range to a charging station).

Regarding claim 12, Romanov teaches a control method of a moving robot, further comprising,
A movement step of the moving robot moving to a traveling starting portion of the second traveling area after the position correction step (0393, returning to a specific reference point before starting next regional pattern); and
A second traveling step of the moving robot traveling the second traveling area at the traveling starting point of the second traveling area (0393, robot drives to next region to begin next regional pattern).

Regarding claim 14, Romanov teaches a control method of a moving robot comprising:

A traveling step of a moving robot traveling in the traveling area (0378, robot cleans one section of a room or area at a time);
A returning step of the moving robot returning to a docking device when a preset time elapses from a traveling starting point while the moving robot travels the traveling area (0393, returning to a specific reference point before starting the next regional pattern, 0394, reference point may be in close range to a charging station); and
A position correction step of resetting a position of the moving robot based on a docking position signal generated in the docking device (0393, returning to a specific reference point before starting the next regional pattern, 0394, reference point may be in close range to a charging station).









Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagenstedt (US 20130184924), hereafter referred to as Jagenstedt.
Regarding claim 13, Jagenstedt teaches the control method of a moving robot, wherein the moving moves along the boundary signal when moving to the traveling starting point of the second traveling area (0028, boundary wire is the guide wire, 0041, robot follows the guide wire).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov in view of Song (US 7438766), hereafter referred to as Song.
Regarding claim 2, Romanov teaches the moving robot of claim 1, but fails to teach wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the area after the moving robot resets the position of the moving robot.
Song, however, does teach wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the area after the moving robot resets the position of the moving robot (Col. 2, Lines 34-36, moving the robot cleaner to a previous spot where it was before it returned to the recharging station and resuming the given job).
Romanov and Song are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the moving to a previous position of Song in order to provide a method of resuming an incomplete traveling of the robot. The motivation to combine is to ensure that the mobile robot can effectively resume an incomplete traveling while preventing the mobile robot from having to repeat the traveling of the initial path.

Regarding claim 15, Romanov teaches the control method of a moving robot according to claim 14, but fails to teach wherein the control method further comprising a continuous traveling step of the moving robot continuing to travel incomplete traveling of the traveling area after the position correction step.
Song, however, does teach a control method comprising a continuous traveling step of the moving robot continuing to travel incomplete traveling of the traveling area after the position correction step (Col. 2, Lines 34-36, moving the robot cleaner to a previous spot where it was before it returned to the recharging station and resuming the given job).
Romanov and Song are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the moving to a previous position of Song in order to provide a method of resuming an .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov in view of Jagenstedt.
Regarding claim 3, Romanov teaches the moving robot of claim 1, but fails to teach wherein the controller controls the traveler so that the moving robot moves along the boundary signal when the moving robot moves to the docking device.
Jagenstedt, however, does teach wherein the controller controls the traveler so that the moving robot moves along the boundary signal when the moving robot moves to the docking device (0028, boundary wire is the guide wire, 0041, robot follows guide wire to reach charging station).
Romanov and Jagenstedt are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the following of the boundary signal of Jagenstedt in order to provide a known path back to the charging station. The motivation to combine is to allow the mobile robot a method of returning back to the charging station by traveling along a known boundary. 

Regarding claim 4, Romanov teaches the moving robot of claim 1, but fails to teach wherein the controller controls the traveler so that the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device. 
Jagenstedt, however, does teach wherein the controller controls the traveler so that the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device (0003, the robotic lawnmower navigates randomly until it comes close to the charging station).
Romanov and Jagenstedt are analogous because they are in the same field of endeavor, mobile robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov in view of Franzius (US 20170108867), hereafter referred to as Franzius.
Regarding claim 5, Romanov teaches the moving robot of claim 1, but fails to teach wherein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field.
Franzius, however, does teach wherein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field (0026, autonomous vehicle can distinguish between a signal from the boundary wire and the charging station, signal differs in structure).
Romanov and Franzius are analogous art because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the distinguishing of boundary signal of Franzius in order to provide a means of differentiating the docking station and boundary wires. The motivation to combine is to allow the mobile robot to determine if the signal received is that of the docking station or the boundary wires.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov in view of Senoo (US 20160000289), hereafter referred to as Senoo.
Regarding claim 6, Romanov teaches the moving robot of claim 1, but fails to teach wherein a case where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot.
Senoo, however, teaches wherein a case where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot (0154, when the traveling time elapses, the control unit controls the housing to return to the charging station, 0030 charging station is placed at a known position).
.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 17/045529 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The below table compares the present claims to the claims of copending application US 17/045529. 
17/045524 (Present Application)
17/045529(Co-pending) application
1. A moving robot comprising: 
a body which forms an appearance;
 a traveler which moves the body; 
a boundary signal detector which detects a boundary signal generated in a boundary of a traveling area and a docking position signal generated in a docking device; 
an azimuth sensor which senses an acceleration of the body;
and a controller which defines the traveling area based on the boundary signal,


a body which forms an appearance; 
a traveler which moves the body; 
a boundary signal detector which detects a boundary signal generated in a boundary of a traveling area and a docking position signal generated in a docking device; 
an azimuth sensor which senses an acceleration of the body; 
and a controller which defines the traveling area based on the boundary signal, 


2. The moving robot of claim 1, wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the traveling area after the moving robot resets the position of the moving robot.
2. The moving robot of claim 1, wherein the controller controls the traveler so that the moving robot continues to travel an incomplete traveling in the traveling area after the moving robot resets the position of the moving robot.  
3. The moving robot of claim 1, wherein the controller controls the traveler so that the moving robot moves along the boundary signal when the moving robot moves to the docking device.  
3. The moving robot of claim 1, wherein the controller controls the traveler so that the moving robot moves along the boundary signal when the moving robot moves to the docking device.  
4. The moving robot of claim 1, wherein the controller controls the traveler so that the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device.  
4. The moving robot of claim 1, wherein the controller controls the traveler so that the moving robot changes a traveling direction by a random number of times within an area set with a boundary line calculated based on the boundary signal as a central axis when the moving robot moves to the docking device.  
5. The moving robot of claim 1, wherein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field.  
5. The moving robot of claim 1, wherein the boundary signal detector distinguishes the docking position signal and the boundary signal by a difference in a direction of a magnetic field.  

6. The moving robot of claim 1, wherein a case where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot.
6. The moving robot of claim 1, wherein a case where a position correction of the moving robot is required is when a preset time elapses from a traveling start of the moving robot.  
7. The moving robot of claim 1, wherein the controller defines the traveling area based on the boundary signal and divides the traveling area into a plurality of traveling areas including at least a first traveling area and a second traveling area, and a case where a position correction of the moving robot is required is when the moving robot completes traveling of the first traveling area.  
7. The moving robot of claim 1, wherein the controller defines the traveling area based on the boundary signal and divides the traveling area into a plurality of traveling areas including at least a first traveling area and a second traveling area, and a case where a position correction of the moving robot is required is when the moving robot completes traveling of the first traveling area.  

8. The moving robot of claim 7, wherein the controller controls the traveler so that the moving robot travels the second traveling area after the moving robot resets the position of the moving robot.  
9. The moving robot of claim 7, wherein the controller controls the traveler so that the moving robot moves along the boundary signal to a traveling starting point of the second traveling area after the moving robot resets the position of the moving robot.  
9. The moving robot of claim 7, wherein the controller controls the traveler so that the moving robot moves along the boundary signal to a traveling starting point of the second traveling area after the moving robot resets the position of the moving robot.  
10. The moving robot of claim 8,wherein the azimuth sensor calculates a direction angle of the body, and the controller controls the traveler so that the moving robot performs a first pattern traveling in the first traveling area at a first direction angle and performs a second pattern traveling in the second traveling area at a second direction angle intersecting the first direction angle.  
10. The moving robot of claim 8, wherein the azimuth sensor calculates a direction angle of the body, and the controller controls the traveler so that the moving robot performs a first pattern traveling in the first traveling area at a first direction angle and performs a second pattern traveling in the second traveling area at a second direction angle intersecting the first direction angle.  
11. A control method of a moving robot comprising: a division step of defining a traveling area based on a boundary signal and dividing the traveling area into a first traveling area and a second traveling area; a first traveling step of the moving robot traveling in the first traveling area; a returning step of the moving robot returning to a docking device after completing the first traveling; and a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device.  
11. A control method of a moving robot comprising: a division step of defining a traveling area based on a boundary signal and dividing the traveling area into a first traveling area and a second traveling area; a first traveling step of the moving robot traveling in the first traveling area; a returning step of the moving robot returning to a docking device after completing the first traveling; and a position correction step of resetting the position of the moving robot based on a docking position signal generated in the docking device.  
12. The control method of a moving robot, further comprising: a movement step of the moving robot moving to a traveling starting portion of the second traveling area after the position correction step; and a second traveling step of the moving robot traveling the second traveling area at the traveling starting point of the second traveling area.  
12. The control method of according to claim 11, further comprising: a movement step of the moving robot moving to a traveling starting portion of the second traveling area after the position correction step; and a second traveling step of the moving robot traveling the second traveling area at the traveling starting point of the second traveling area.  
13. The control method of a moving robot, wherein the moving moves along the boundary signal when moving 
according to claim 12, wherein the moving moves along the boundary signal when 

14. A control method of a moving robot comprising: a traveling area definition step of defining a traveling area based on a boundary signal; a traveling step of a moving robot traveling the traveling area; a returning step of the moving robot returning to a docking device when a preset time elapses from a traveling starting point while the moving robot travels the traveling area; and a position correction step of resetting a position of the moving robot based on a docking position signal generated in the docking device.  
15. The control method of a moving robot according to claim 14, further comprising: a continuous traveling step of the moving robot continuing to travel incomplete traveling of the traveling area after the position correction step. 
15. The control method according to claim 14, further comprising: a continuous traveling step of the moving robot continuing to travel incomplete traveling of the traveling area after the position correction step.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 7:30 AM to 4:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/B.A.W./
Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664